UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1825


RALEIGH ANDERSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION; GEORGE MCCONNELL,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:15-cv-00003-JLK-RSB)


Submitted:   November 17, 2015              Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raleigh Anderson, Appellant Pro Se.    Kartic Padmanabhan, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Raleigh     Anderson     appeals         the   district     court’s       order

dismissing his complaint.             On appeal, we confine our review to

the issues raised in the Appellant’s brief.                       See 4th Cir. R.

34(b).     Because Anderson’s informal brief does not challenge the

bases     for     the   district      court’s       disposition,       Anderson    has

forfeited appellate review of the court’s order.                        Accordingly,

we   grant      Anderson’s   motion    to       proceed   in   forma   pauperis    and

affirm    the     district     court’s   order.           We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                            2